Citation Nr: 0210685	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  98-15 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance.

2.  Entitlement to adaptive equipment for an automobile.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from May 1961 to June 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by the 
Columbia, South Carolina, Regional Office (RO), which denied 
entitlement to financial assistance in purchasing an 
automobile or other conveyance and for entitlement to 
adaptive equipment for an automobile.  A September 1998 RO 
hearing was held.  In March 2000, the Board remanded the case 
to the RO for additional evidentiary development.  

A November 2000 "Travel Board" hearing was held before the 
undersigned member of the Board.  Appellant subsequently 
appealed a June 2000 rating decision that denied secondary 
service connection for a left knee disability.  In March 
2001, the Board remanded the case to the RO for further 
evidentiary development.  By an October 2001 rating decision, 
secondary service connection for a left knee disability was 
granted (thereby rendering moot said service connection 
issue).  Accordingly, the Board will render a decision herein 
on the remaining appellate issues as delineated on the title 
page of this decision.  


FINDINGS OF FACT

1.  Appellant's disabilities for which service connection is 
in effect are major depression with atypical anxiety disorder 
and bruxism, currently rated as 70 percent disabling; 
varicose veins of the right lower extremity (above and below 
the knee) and status postoperative residuals of right ankle 
fracture with post-traumatic arthritis requiring a short leg 
brace, each currently rated as 20 percent disabling; varicose 
veins of the left leg, status post operative resection of the 
right radius head (elbow) with traumatic changes, and left 
knee degenerative changes, each currently rated as 10 percent 
disabling; and bilateral hearing loss, currently rated as 
noncompensable.  

2.  It has not been shown by competent, credible evidence, 
that appellant's service-connected disabilities result in 
loss or permanent loss of use of one or both feet or hands; 
ankylosis of one or both knees or one or both hips; complete 
paralysis of the external popliteal (common peroneal) nerve; 
complete ankylosis of two major joints of an extremity; or 
shortening of the lower extremity of 3-1/2 inches or more.


CONCLUSION OF LAW

The criteria for establishing eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
adaptive equipment only are not met.  38 U.S.C.A. §§ 3901, 
3902 (West 1991 & Supp. 2001); 38 C.F.R. § 3.808 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 2002) 
and Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002).  Thus, since appellant's claim in question was 
obviously not final on November 9, 2000, it appears that 
Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, may not 
be applicable here.  

Even assuming, arguendo, that Section 3 of the Veterans 
Claims Assistance Act of 2000 is applicable in the instant 
appeal, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed with 
respect to said appellate issues.  The case has been remanded 
twice and VA examinations have been conducted, including a 
medical opinion rendered on loss of use of the right foot.  
The examinations are sufficiently detailed and comprehensive 
and provide a clear picture of all relevant symptoms and 
findings concerning the appellate issues.  There is no 
indication that other relevant medical records exist that 
would indicate that appellant meets the eligibility 
requisites for financial assistance in the purchase of one 
automobile or other conveyance or necessary adaptive 
equipment.  In addition, appellant was issued a Statement of 
the Case and Supplemental Statements of the Case, which 
included relevant clinical evidence, laws and regulations, 
and a detailed explanation of the rationale for the adverse 
rating decision.  He has also presented relevant testimonial 
evidence at the respective September 1998 and November 2000 
RO and Board hearings.  An April 2001 RO letter advised 
appellant of the Veterans Claims Assistance Act of 2000 and 
its applicability.  It should be added that appellant did not 
respond to the RO's April 2001 letter requesting information 
and assistance in obtaining any additional, relevant medical 
records.  See Woods v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the appellate issues in 
question.

In pertinent part, under 38 C.F.R. § 3.808, a certification 
of eligibility for financial assistance in the purchase of 
one automobile or other conveyance in an amount not exceeding 
the amount specified in 38 U.S.C. 3902 and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of this section.
(a)	Service.  The claimant must have had 
active military, naval or air service.
(b)	Disability. (1)  One of the 
following must exist and be the result of 
injury or disease incurred or aggravated 
during active military, naval or air 
service; 
(i)	Loss or permanent loss of use of one 
or both feet; 
(ii)	Loss or permanent loss of use of one 
or both hands; 
(iii)	Permanent impairment of vision 
of both eyes:  Central visual acuity of 
20/200 or less in the better eye, with 
corrective glasses, or central visual 
acuity of more than 20/200 if there is a 
field defect in which the peripheral 
field has contracted to such an extent 
that the widest diameter of visual field 
subtends an angular distance no greater 
than 20° in the better eye. 
(iv)	For adaptive equipment eligibility 
only, ankylosis of one or both knees or 
one or both hips.

Adaptive equipment which is necessary to insure that the 
eligible person will be able to operate the automobile or 
other conveyance in a manner consistent with such person's 
safety shall be provided.  38 U.S.C.A. § 3902(b)(1).  The 
term adaptive equipment includes that special equipment 
necessary to assist the eligible person to get into and out 
of the vehicle.  38 U.S.C.A. § 3901.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. §§ 3.350(a)(2) and 4.63 is 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. 
§ 4.124a (2001), Diagnostic Code 8521, complete paralysis of 
the external popliteal (common peroneal) nerve also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

Appellant contends, in essence, that he has permanent loss of 
use of his right foot, including peroneal nerve damage with 
resultant foot drop, and that he has developed significant 
left lower extremity impairment, such that the claimed 
benefits on appeal should be awarded.  It has neither been 
contended nor shown, by competent evidence, that appellant 
has permanent impairment of vision of the eyes to the extent 
required by 38 C.F.R. § 3.808, loss or permanent loss of use 
of one or both hands, ankylosis of the right knee or either 
hip, or lower extremity shortening.  The point in controversy 
is whether he has loss of use of a lower extremity as a 
result of his service-connected left knee and right ankle 
disabilities.

In pertinent part, the service medical records indicate that 
during service, appellant sustained a right ankle fracture in 
a sky diving exhibition with resultant postoperative and 
arthritic complications.  On the basis of the severity of his 
service-connected disabilities, a May 1992 rating decision 
granted a total rating based on individual unemployability.   

On January 1998 VA orthopedic examination, appellant's 
complaints included right ankle pain/limited motion and left 
knee pain.  He reported using bilateral forearm crutches in 
order to walk, and wore a right foot orthosis.  It was noted 
that there was profound musculature weakness, including in 
the right lower extremity (although "3/5" and "4/5" 
strength in the proximal and distal musculature, 
respectively, were recorded).  Hip ranges of motion were 
recorded and no ankylosis was indicated.  Right ankle motion 
was described as severely limited with approximately 5 
degrees' dorsiflexion and 20 degrees' plantar flexion.  
Normal ranges of ankle motion are 20 degrees' dorsiflexion 
and 45 degrees' plantar flexion.  See 38 C.F.R. § 4.71 
(2001), Plate II.  Left knee motions were 0 degrees' 
extension and 125 degrees' flexion.  Normal ranges of motion 
of the knee are 0 degrees' extension and 140 degrees' 
flexion.  Id., Plate II.  X-rays of the right ankle revealed 
an old healed distal fibular fracture, post-traumatic medial 
malleolar deformity at the distal tibia, and degenerative 
changes, without other significant abnormalities.  The 
impressions included history of a right ankle fracture with 
resultant loss of motion, occasional pain and loss of 
function; a "[c]urious loss of function of the entire right 
lower extremity to the point where the patient is unable to 
walk without ambulatory aids and is...unable to drive a 
car"; and left knee degenerative arthritis.  

On February 1998 VA neurologic examination, appellant 
utilized Canadian crutches and a right leg foot drop brace to 
ambulate.  He was clinically observed to be able to weight 
bear flexing the right thigh/knee, but was reluctant to place 
weight on that extremity and complained of pain and leg 
weakness.  The right quadriceps muscle was functional; and 
there was no right leg muscle atrophy although appellant was 
unable to actively move the right ankle.  However, the 
examiner noted that passive right ankle motion was exhibited; 
and that although appellant would not attempt to contract the 
tibialis anterior muscle, he was able to contract the 
extensor hallucis longus and extensor digitorum brevis 
muscles albeit with give way weakness elicited on strength 
testing.  No neurological abnormalities of the upper 
extremities were noted.  The impressions included possible 
peroneal nerve palsy in the right lower extremity that would 
account for the drop foot brace; that he utilized Canadian 
crutches for knee pain; and that he was able to stand without 
crutches.

On May 1998 VA neurological examination (by the same examiner 
who conducted said February 1998 examination), it was noted 
that the right ankle was "fixed" and that there was some 
weakness in the extensor hallucis muscle of the right lower 
extremity.  However, the examiner was uncertain whether 
weakness was related to the right ankle fixation with lack of 
muscle use or related to an in-service injury.  Muscle 
testing revealed no thigh flexor, quadriceps, or hamstring 
impairment.  An April 1998 electromyographic/nerve conduction 
study was interpreted as showing evidence of reinnervation of 
the L5 and S1 nerve roots with no abnormal peroneal nerve 
conduction velocities in the right lower extremity.  The 
examiner remarked that the recent electromyographic study did 
not show femoral nerve abnormality, but did reveal right 
distal peroneal nerve abnormality consistent with diabetic 
neuropathy.  A substantially negative piece of evidence is 
the fact that the examiner opined that although some of the 
electromyographic abnormalities in the right lower extremity 
might be explained by right ankle injury damage and resultant 
right foot surgery, the resultant impairment of the 
lateral/medial plantar sensory nerves and dorsal foot nerves 
was primarily sensory with little or no motor involvement.  
The impressions included some weakness in the right extensor 
hallucis longus and extensor digitorum brevis muscles; the 
tibialis anterior muscle could not be adequately tested due 
to mechanical ankle fusion; and the abnormalities may be 
related to diabetic neuropathy, disuse, or an in-service 
injury.

During a September 1998 RO hearing, appellant testified, in 
part, that his right ankle was painful and that it had a 
"little" motion; that left lower extremity disability had 
developed; that he required Canadian crutches and a right leg 
brace for stability; and that he had difficulty driving 
safely due to the right lower extremity because at times, he 
could not brake quickly.  Lay statements and other associated 
evidence in support of his testimony regarding his driving 
difficulties were submitted.  

VA outpatient treatment records dated from March 1999 to 
March 2000 primarily pertain to treatment for disabilities 
other than the lower extremities at issue.

Pursuant to the Board's March 2000 remand, an April 2000 VA 
orthopedic examination was conducted.  Appellant's compliants 
included left knee pain.  He was observed to ambulate with a 
limp, utilizing a Lofstrand crutch held in the right upper 
extremity and a right ankle/foot orthosis.  A right footdrop 
was noted with "0/5" tibialis anterior muscle motor 
strength.  It should be pointed out that the anterior tibial 
nerve (deep peroneal) is a separate nerve from the external 
popliteal nerve (common peroneal), as reflected by the 
corresponding different Diagnostic Codes 8523 and 8521, 
although loss of foot dorsiflexion is an abnormality in 
common to impairment of either nerve.  Significantly, 
however, extensor hallucis longus muscle [strength] was 
described as intact; plantar flexion was to at least about 25 
degrees; and dorsiflexion was exhibited to a neutral 
position, although pain with limitation of motion was noted.  
The left knee had 0 degrees' extension and 100 degrees' 
flexion with painful motion, effusion, and crepitus but no 
instability.  The impressions included right ankle multiple 
surgical procedures and right ankle peroneal nerve deficit 
with severe arthritic changes.  

In a May 2000 addendum to said April 2000 examination report, 
the examiner rendered a substantially negative medical 
opinion in response to the following question presented in 
the Board's March 2000 remand:  "[H]ave the manifestations 
of the service-connected right ankle disability affected the 
acts of balance and propulsion to an extent where the 
remaining function of the right foot would be equally well-
served by amputation and prosthesis?  The examiner's May 2000 
medical opinion stated, in pertinent part:

The veteran is able to function with an 
ankle-foot orthosis type brace since he 
has a peroneal nerve drop on that side.  
A double-upright brace may also serve 
this purpose and immobilize the ankle.  
In terms of whether an amputation and 
prosthesis would better serve this 
gentleman, usually someone's ankle is 
superior to any prosthesis....  There are 
certain circumstances where an amputation 
and prosthesis would be beneficial, 
however, in this case,...the veteran would 
first benefit from immobilizing the ankle 
to see if this improves his pain.  If so, 
then a double-upright brace to immobilize 
the ankle may serve his function better 
than an amputation with a prosthesis.  
Certainly an amputation with a prosthesis 
would eliminate his ankle pain, however, 
he could have phantom limb pain and other 
difficulties secondary to this....  He has 
had a few prior attempts at fusion and an 
ankle fusion would also be an option.

During a November 2000 "Travel Board" hearing, appellant 
testified, in part, that his left lower extremity was the 
primary reason that he was unable to safely operate a 
vehicle.  He explained that his right lower extremity was 
used only on the accelerator, and the left foot was painful 
when he applied the brake.  

VA outpatient treatment records dated from March 1999 to 
March 2000 primarily pertain to treatment for disabilities 
other than the lower extremities at issue.

Pursuant to the Board's March 2001 remand, a July 2001 VA 
orthopedic examination was conducted.  Appellant stated that 
the left knee continued to be his main problem and complaints 
included giving way sensation, weakness, and loss of 
motion/function.  He complained of being able to walk only 
approximately 300 yards at a time with a crutch and 
difficulty managing stairs due to right ankle and left knee 
disabilities.  Clinically, the left knee exhibited 5 degrees' 
extension and 100 degrees' flexion.  It was noted that there 
was significant medial/lateral joint line tenderness, mild 
effusion, and crepitus, without instability.  X-rays revealed 
left patellar spurring with mild medial joint space loss.  

Based on the aforementioned clinical findings, it is the 
Board's opinion that the right ankle and left knee joints are 
not ankylosed, nor may any restricted right ankle and left 
knee be reasonably characterized as more nearly equivalent to 
an ankylosed joint.  Although a May 1998 VA neurological 
examination report described the right ankle joint as 
mechanically "fixed", actual right ankle ankylosis was not 
shown or substantiated by other VA examinations prior and 
subsequent to that May 1998 examination.  In fact, on prior 
January 1998 VA orthopedic examination, active right ankle 
motion was clinically recorded as approximately 5 degrees' 
dorsiflexion and 20 degrees' plantar flexion, albeit 
described as severely limited.  Additionally, x-rays of the 
right ankle did not disclose any ankylosis/fusion of that 
joint.  Furthermore, the subsequent April 2000 VA orthopedic 
examination report clinically recorded significant right 
ankle motions, including dorsiflexion to a neutral position 
and no more than moderately restricted plantar flexion.  A 
May 2000 VA medical opinion also indicates that the ankle is 
not fixed or ankylosed, since a right ankle fusion was listed 
as a possible surgical option.  A substantially negative 
piece of evidence is appellant's own testimony at the 
hearings on appeal, wherein he divulged that there was a 
little bit of ankle motion and that he was able to operate 
the accelerator with his right foot.  

An ability to plantar flex the right foot to at least half of 
normal and to dorsiflex the foot to a neutral position are 
very significant clinical findings, since an ability to 
dorsiflex the foot strongly indicates that complete paralysis 
of the external popliteal (common peroneal) nerve of the 
right foot has not been shown or approximated.  See 
Diagnostic Code 8521.  Additionally, complete paralysis of 
the right external popliteal (common peroneal) nerve has not 
been confirmed by characteristic organic changes, including 
trophic and circulatory disturbances, slight droop of the 
first phalanges of all toes, loss of extension (dorsal 
flexion) of the proximal phalanges of the toes, loss of 
abduction of the foot, weakened adduction of the foot, and 
anesthesia covering the entire dorsum of the foot and toes, 
which have neither been alleged nor clinically shown.  See 38 
C.F.R. §§ 3.350(a)(2) and 4.63 and Diagnostic Code 8521.  
Although right foot drop has been clinically shown, it is 
reiterated that loss of use of a foot under 38 C.F.R. 
§§ 3.350(a)(2) and 4.63 requires complete paralysis of the 
external popliteal (common peroneal) nerve and consequent 
foot drop.  Again, according to appellant's own testimony, he 
retains some functional use of the right foot with associated 
muscle strength allowing him to control the accelerator of an 
automobile with his right foot despite a right foot drop.  
Furthermore, an April 1998 electromyographic/nerve conduction 
study showed no abnormal peroneal nerve conduction velocities 
in the right lower extremity and according to the May 1998 VA 
neurological examination report, even assuming that any 
electromyographic abnormalities in the right lower extremity 
were caused by the service-connected right ankle fracture, 
the resultant impairment of the lateral/medial plantar 
sensory nerves and dorsal foot nerves was primarily sensory 
with little or no motor involvement.  Thus, for the 
aforestated reasons, the Board concludes that complete 
paralysis of the right external popliteal (common peroneal) 
nerve has not been confirmed.

Additionally, the aforementioned May 2000 VA medical opinion 
indicates quite clearly that loss of use of the right lower 
extremity has not been shown or approximated.  Although 
appellant has a right foot drop, it was medically explained 
in said opinion that appellant would not be equally well 
served by an amputation stump at the site of a hypothetical 
election with use of a suitable prosthetic appliance versus 
retaining the anatomical part in question.  Thus, "loss of 
use" of a foot as defined by 38 C.F.R. § 3.350(a)(2) has not 
been met.  

In conclusion, since the negative evidence is not in relative 
equipoise with the positive evidence, for the aforestated 
reasons, appellant does not meet the requisites for a 
certification of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and necessary 
adaptive equipment.  Consequently, the claim is denied.  
38 U.S.C.A. §§ 3901, 3902, 5107(b); 38 C.F.R. §§ 3.808, 4.63.  


ORDER

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment is 
denied.  



		
	D.C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

